Opinion by
Ervin, J.,
In this unemployment compensation case the bureau, referee and board all determined that the appellant had voluntarily retired without a compelling and necessitous reason and was therefore disqualified from receiving benefits under §402(b) (1) of the Unemployment Compensation Law, 43 PS §802(b) (1).
The appellant, who was 67 years of age, was last employed as a crane operator by A. M. Byers Company, Pittsburgh, Pennsylvania. His last day of work was February 24, 1961. On that date the appellant voluntarily terminated his employment because he felt that he was physically unable to perform his regular duties. He received a special retirement allowance equivalent to 13 weeks’ pay, in accordance with the labor-management agreement. He asked for lighter work but was advised that none was available for him. He could have continued to work as a crane operator had he not voluntarily retired. He presented a doctor’s certificate showing that he had consulted the doctor on March 18, 1961, which was after the date of his retirement, and that he had no illness and that there were no restrictions on his physical ability to work. Having voluntarily terminated his employment, the burden was upon him to show cause of a necessitous and compelling *655nature for go doing: Johnson Unemployment Compensation Case, 182 Pa. Superior Ct. 138, 125 A. 2d 458. Tbe board found that be bad failed to meet tbis burden. There is adequate testimony to support tbis finding. Tbe board’s finding is binding upon us.
Decision affirmed.